Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the language “used twice without being recharged” it is unclear if this requires two loads in used to power one load and used to power another load or, two distinct periods with a separation in time where the battery is used and then used again.
With respect to claims 4 and 13 the claims recite the current conditions is the predicted weather. Predicted weather is not a current condition.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-3, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472).
With respect to claims 1, 10, 19 Bell teaches a method comprising: 
predicting upcoming power outages (col. 10 line 65 – col. 11 line 55) using machine learning (col. 11 line 20) techniques, based on power-related historic information (col. 11 line 5, col. 14 line 35) and current conditions; and 
generating a backup-power operation plan (col. 10 lines 15-30) prescribing usage of backup power sources including two different batteries (354, 352) connected and configured to supply power to the network device (col 2 lines 35-45, see telecom equipment) during the predicted power outages (see during times of failure), wherein, the backup-power operation plan schedules (switched to when needed during a failure) at least one of the batteries among the backup power sources, and the network device receives backup power during outages according to the backup-power operation plan.  Bell does not teach a battery to be used twice without being recharged. Chow teaches the use of using a battery twice (paragraph 0066) before recharging. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to use the charging for the benefit of accurately calculate the life of the battery.
	With respect to claims 2 and 11 Bell teaches backup-power operation plan is generated using current information about the backup sources including power and stored energy (col. 10 line 20). Chow teaches the backup-power operation plan is generated using current information about the backup sources including power, maximum stored energy (see battery capacity paragraph 108).  
	With respect to claims 3 and 12 Bell teaches the historic information includes one or more of past outage times (col. 11 line 28).

	With respect to claim 9 and 18 Bell teaches the known use of a wireless links to communicate data however does not detail the data communicated on link. It is well known to network services to communicate information on a network. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to try a network service to retrieve the power data for the benefit of gathering remote data.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Li et al. (US 20190312457).
Bell teaches the current conditions include operational statistics amount of stored power control and analyze power however Bell does not teach the inclusion of load conditions and weather. Li teaches the current conditions includes load conditions, weather (see Fig. 2). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to include the use of known conditions seen in Li for the predictable result of balancing the supply and load.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Krishnamoorthy (US 20180054070)
	With respect to claims 5 and 14 Bell teaches the backup plan however does not teach specify the ordering and time of each source. Krishnamoorthy teaches backup-power operation plan spans a predetermined time interval (1014) and specifies order (see flow chart in Fig. 10) and duration of using each of the backup power sources. It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to order the supplied for the predictable result of maximizing the operation of the load during an outage. 
s 6-7, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 10,048,996) in view of Chow et al. (US 20160209472) in view of Morales (US 10,432,017).
	With respect to claims 6 and 15 Bell teaches the recharging of the battery, however does not teach recharging times and minimizing costs and a number of cycles. Morales teaches recharging instructions for times (non-peak) and duration (until fully charged) of recharging the batteries (col. 7 lines 40-50). It would have been obvious to one having ordinary skill in art at the time of the invention to modify Bell to charge at times shown in Morales for the benefit of reducing costs.
	 With respect to claims 7 and 16 Bell teaches the recharging of the battery, however does not teach minimizing costs. Morales teaches minimizing costs (col. 7 lines 40-50) based on the time of day. Bell and Morales do not teach the minimization is based on a number of cycles. Chow teaches the known use of cycles degrading the capacity of batteries. It would have been obvious to one having ordinary skill in art at the time of the invention to modify the amount of charge expected in a battery based on the number of cycles as seen in Chow for the predictable result of accurately predicting charge capacity levels. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Fin whose telephone number is (571)272-5921. The examiner can normally be reached Monday-Friday 9am-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL FIN
Primary Examiner
Art Unit 2836



/MICHAEL R. FIN/Primary Examiner, Art Unit 2836